The defendant, of doubtful age, either twenty-two or twenty-four, pleaded guilty to the crime of manslaughter (General Statutes § 53-13). He was sentenced to the state's prison at Wethersfield for a period of not less than eight nor more than ten years.
On July 11, 1960, the defendant was arrested. On that day, at 4 o'clock in the morning, the accused and one Reilly became engaged in physical combat. Before long there was a general to-do with several people engaged. A knife came into play. There was a cutting. There was a second attack. The instrument found in the apartment of the accused (a screwdriver) was the type of instrument that was the cause of the fatality. The victim was wounded early in the fray. If the accused had then ceased in his aggressiveness the victim might have lived, as these early wounds were not fatal. The accused persisted until his efforts proved fatal.
   The sentence is fair and is therefore affirmed.
Shapiro, Covello and Healey, Js., participated in this decision.